Exhibit 10.18
FIRST AMENDMENT
TO THE NCI BUILDING SYSTEMS, INC.
DEFERRED COMPENSATION PLAN
(Amended and Restated effective January 1, 2007)
     WHEREAS, NCI Building Systems, Inc. (the “Company”) has entered into an
investment agreement with Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman
Islands exempted limited partnership (“CD&R”), dated as of August 14, 2009 (as
it may be amended from time to time, the “Investment Agreement”) pursuant to
which CD&R will purchase and acquire from the Company, and the Company will
issue and sell to CD&R, 250,000 shares of a newly created series of preferred
stock designated the Series B Cumulative Convertible Participating Preferred
Stock, par value $1.00 per share (the “Investment”);
     WHEREAS, the Company maintains the NCI Building Systems, Inc. Deferred
Compensation Plan (Amended and Restated effective January 1, 2007) (the “Plan”);
     WHEREAS, pursuant to Section 12.2(a) of the Plan, the Compensation
Committee of the Company’s Board of Directors (the “Committee”) may amend or
modify Section 13.2 of the Plan at any time before a “Change in Control” (as
defined in the Plan);
     WHEREAS, pursuant to Section 6(j) of the Investment Agreement and Exhibit G
to the Investment Agreement, the Company has agreed to adopt this amendment to
the Plan prior to the completion of the Investment; and
     WHEREAS, the Committee has, pursuant to resolutions dated as of August 13,
2009 determined that it is necessary and desirable and in the best interests of
the Company and its stockholders to amend the Plan as set forth herein, has
approved such amendments and has authorized Company management to memorialize
such amendments as set forth herein;
     NOW THEREFORE, the Plan is hereby amended as follows:
     1. Section 13.2 of the Plan is hereby amended by adding the following
sentence at the end thereof:
Notwithstanding the foregoing provisions of this Section 13.2 or the definition
of Change in Control set forth in Section 1.12 of the Plan to the contrary, the
consummation by the Company of the “Transactions” (as defined in the Investment
Agreement by and between the Company and Clayton, Dubilier & Rice Fund VIII,
L.P., a Cayman Islands exempted limited partnership, dated as of August 14, 2009
(as it may be amended from time to time)) shall not constitute a Change in
Control for purposes of this Section 13.2.
     Except as expressly modified hereby, the terms and provisions of the Plan
shall remain in full force and effect. The amendment contemplated hereby shall
be effective immediately prior to the consummation of the Investment and shall
not become effective if the Investment is not consummated.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this amendment to the Plan as
of the 20th day of October, 2009.

            NCI Building Systems, Inc.
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:  
Executive Vice President, General Counsel and Secretary   

2